Citation Nr: 0825601	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-07 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected sinus 
headaches, hypertension, and coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  Subsequent to this rating 
decision, the veteran relocated to Virginia, and accordingly, 
the Roanoke, VA RO assumed jurisdiction over the appeal prior 
to certification to the Board.

The veteran testified at a personal hearing before the 
undersigned, sitting in Washington, DC in June 2008.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Here, a remand is required in order to 
satisfy the duty to assist.

The veteran contends that his obstructive sleep apnea was 
symptomatic in service, and is secondary to his service-
connected sinus headaches, coronary artery disease, and 
hypertension.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although aware of the delay that will result, the Board finds 
a remand is necessary in order to obtain another VA 
examination, as the medical evidence of record is 
insufficient as it stands.  Specifically, the September 2007 
VA examiner did not provide a complete opinion as to the 
etiology of the veteran's sleep apnea. 

In the September 2007 VA examination report, the examiner 
expressed an opinion as to a relationship between the 
veteran's service-connected coronary artery disease, 
hypertension, and neck and back disabilities and his 
obstructive sleep apnea.  He also opined as to whether the 
veteran's documented in-service headaches were related to in-
service sinusitis or were a symptom of sleep apnea.  However, 
he did not offer an opinion as to whether the veteran's sleep 
apnea is etiologically related to his service-connected sinus 
headaches or the related sinusitis.  Consequently, the 
examination is an inadequate basis on which the Board may 
render a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for another VA 
examination to ascertain the existence 
and etiology of the veteran's 
obstructive sleep apnea.  All necessary 
diagnostic tests should be performed 
and the results fully documented.  The 
claims file, to include a copy of this 
REMAND, should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  In the report, the examiner 
must specifically answer the following:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
claimed obstructive sleep apnea 
was incurred or aggravated by his 
service-connected sinus headaches 
or the related sinusitis?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

By "aggravation" the Board means a 
permanent increase in the severity of 
the underlying disability beyond its 
natural progression. 

If the examiner determines that the 
sleep apnea was aggravated by the 
service-connected sinus headaches or 
the related sinusitis, the examiner 
should identify the level of disability 
caused by the service-connected 
disability, to the extent possible.

If the examiner is unable to provide 
any of the requested opinion(s) without 
resorting to speculation it should be 
so stated.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.


2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims                                                                                                                                                                                                                                                                                                                         
file.  The veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause may 
have adverse effects on his claim.  38 
C.F.R. § 3.655 (2007).

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the January 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




